Name: Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for staging points and amending the route plan referred to in the Annex to Directive 91/628/EEC
 Type: Regulation
 Subject Matter: organisation of transport;  environmental policy;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R1255Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for staging points and amending the route plan referred to in the Annex to Directive 91/628/EEC Official Journal L 174 , 02/07/1997 P. 0001 - 0006COUNCIL REGULATION (EC) No 1255/97 of 25 June 1997 concerning Community criteria for staging points and amending the route plan referred to in the Annex to Directive 91/628/EEC THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC (1), and in particular Article 13 (2) and Article 14 thereof,Having regard to the proposal from the Commission,Whereas Directive 91/628/EEC lays down, in order to improve the welfare of certain categories of transported animals, requirements concerning maximum journey times after which the animals are to be unloaded, fed and watered and rested for at least 24 hours before travelling further;Whereas such obligatory breaks in the long-distance transport of animals will take place at staging points;Whereas it is necessary to lay down criteria applicable throughout the Community to be met by staging points so as to ensure the optimum welfare conditions for the animals passing through them and also to provide for certain incidental animal health matters;Whereas, in order to facilitate the control of the operation of staging points and the vehicles and animals passing through them, it is necessary to provide for the keeping of records and certain other administrative matters;Whereas, in order to guarantee that the animals transported continue their journey under optimum welfare conditions, the competent authority should ascertain that they are fit to do so;Whereas, pending measures aimed at charging a Community fee for expenditure incurred by veterinary checks to ascertain whether animals are fit to continue their journey, it should be stipulated that Member States may, in compliance with the general rules of the Treaty, charge such expenditure to the operator concerned;Whereas to ensure compliance with certain rules applicable to staging posts, the route plan referred to in Chapter VIII of the Annex to Directive 91/628/EEC should be adjusted to the new provisions;Whereas it is important to establish as a first step the rules for staging points accommodating domestic solipeds and domestic animals of the bovine, ovine, caprine and porcine species;Whereas the Scientific Veterinary Committee has recommended certain minimum requirements for staging points, which have been taken into account,HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation shall apply only to staging points accommodating for at least 24 hours domestic solipeds and domestic animals of the bovine, ovine, caprine and porcine species in the Community in accordance with Chapter VII of the Annex to Directive 91/628/EEC and without prejudice to Directives 64/432/EEC (2), 80/213/EEC (3), 85/511/EEC (4), 89/608/EEC (5), 90/425/EEC (6), 90/426/EEC (7), 91/68/EEC (8), 91/496/EEC (9), 92/102/EEC (10) and 93/119/EC (11).2. The staging points referred to in paragraph 1 shall comply with the Community criteria laid down in this Regulation.Article 2 For the purposes of this Regulation, the definitions in Article 2 of Directives 64/432/EEC, 90/425/EEC, 91/496/EEC and 91/628/EEC shall apply as necessary.Article 3 1. Member States shall ensure that staging points are approved by the competent authority of the Member State in whose territory they are situated.2. For the purpose of such approval, the competent authority as defined in Article 2 (6) of Directive 90/425/EEC shall ensure that staging points fulfil all the requirements in Annex I to this Regulation; in addition, such staging points shall:(a) be located in an area which is not subject to prohibition or restrictions in accordance with relevant Community legislation;(b) be under the control of an official veterinarian who shall ensure, inter alia, compliance with the provisions of this Regulation;(c) operate in compliance with all the relevant Community rules regarding animal health, the movement of animals and the protection of animals at the time of slaughter;(d) undergo regular inspection to ascertain that the requirements for approval continue to be fulfilled.3. The competent authority shall issue an approval number to each staging point. Such approval may be limited to a particular species or to certain categories of animal and health status. The competent authority shall notify the Commission of the list of approved staging points and any updates. The Commission shall present this information to Member States in the framework of the Standing Veterinary Committee.4. The competent authority may withdraw or suspend approval in the event of failure to comply with this Article or other relevant provisions of this Regulation, in the event of a change in the health status of the area in which the staging point is located, or in the event of breach of the rules on animal welfare. Approval may be restored when the competent authority is satisfied that the staging point is once more in compliance with all the provisions of this Regulation.Article 4 1. Staging points shall be used exclusively to receive, feed, water, rest, accommodate, care for and dispatch animals passing through.2. However, by way of derogation from paragraph 1 of this Article, Member States may also approve as staging points assembly centres as defined in Article 2 (o) of Directive 64/432/EEC provided that they comply with the following when used as staging points:(a) they satisfy the relevant requirements of Article 11 of Directive 64/432/EEC and the requirements of this Regulation;(b) the use of such facilities is exclusively reserved for this purpose during the period concerned;(c) they are not used for the purchase or sale of animals covered by this Regulation.3. Only animals of the same certified health status belonging to the species concerned and for which the staging points are approved may be present at the same time at stating points in order not to jeopardize the animals' health status.Article 5 The owner or any natural or legal person running a staging point shall be responsible for compliance with the relevant provisions of this Regulation and, to that end, shall be obliged:(a) to admit only those animals which have been certified or identified in accordance with the relevant Community legislation, with particular reference to the provisions referred to in Article 3 (3). For this purpose, he shall check or have others check the health or other accompanying documents belonging to the species or categories concerned and randomly check and identification marks on the animals;(b) to ensure that, without prejudice to the provisions of point B.3 of Annex I, animals at staging points are kept in the same groups in which they were originally dispatched and that each consignment of animals is accommodated in entirely separate facilities, managed in accordance with the official veterinarian's requirements, in order to avoid any contact that might jeopardize the animals' health status;(c) to ensure that the animals staying at staging points are fed and watered at the right time according to the species involved and to provide for this purpose appropriate quantities of feeding stuffs and liquids;(d) to care for the animals staying at staging points and, where required, take all necessary steps to guarantee their welfare and compliance with animal-health requirements;(e) to call a veterinarian should the need arise- to give the appropriate treatment to animals that become sick or injured while under his responsibility and- where necessary, to have such animals slaughtered, killed or put down in accordance with Directive 93/119/EC;(f) to use staff who possess the appropriate ability, knowledge and professional competence and have for that purpose received specific training either within the undertaking or from a training body or have equivalent practical experience qualifying them to handle and, if necessary, administer appropriate care to the animals concerned;(g) to take the necessary steps to ensure that all those handling animals at staging points comply with the relevant animal-welfare provisions;(h) to keep a record or database of the information set out in point C.7 of Annex I, to store it and hold it at the disposal of the competent authority for at least three years;(i) to inform the competent authority at the earliest opportunity of any perceived irregularities.Article 6 1. Before the animals leave the staging point, the official veterinarian or any veterinarian designated for this purpose by the competent authority shall confirm on the route plan adjusted to that end in accordance with Annex II that the animals are fit to continue their journey.Member States may stipulate that expenditure incurred as a result of the veterinary check shall be borne by the operator concerned.2. The rules relating to the exchange of messages between authorities to comply with the requirements of this Regulation shall be laid down in accordance with the procedure laid down in Article 6 (3) of Directive 91/628/EEC.Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply as from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 25 June 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No L 340, 11. 12. 1991, p. 17. Directive as last amended by Directive 95/29/EC (OJ No L 148, 30. 6. 1995, p. 52).(2) OJ No 121, 29. 7. 1964, p. 1977/64. Directive as last amended by Directive 95/29/EC.(3) OJ No L 47, 21. 2. 1980, p. 1.(4) OJ No L 315, 26. 11. 1985, p. 11. Directive as last amended by the 1994 Act of Accession.(5) OJ No L 351, 2. 12. 1989, p. 34.(6) OJ No L 224, 18. 8. 1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49).(7) OJ No L 224, 18. 8. 1990, p. 42. Directive as last amended by the 1994 Act of Accession.(8) OJ No L 46, 19. 2. 1991, p. 19. Directive as last amended by Decision 94/953/EC (OJ No L 371, 31. 12. 1994, p. 14).(9) OJ No L 268, 24. 9. 1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ No L 162, 1. 7. 1996, p. 1).(10) OJ No L 355, 5. 12. 1992, p. 32. Directive as last amended by the 1994 Act of Accession.(11) OJ No L 340, 31. 12. 1993, p. 21.ANNEX I COMMUNITY CRITERIA FOR STAGING POINTS A. HEALTH AND HYGIENE MEASURES 1. Every staging point must(a) have suitable equipment for cleansing and disinfecting all buildings, equipment, facilities and vehicles;(b) be built from materials that can easily be properly cleansed and disinfected;(c) be cleansed and disinfected before and after each use, as required by the official veterinarian.2. The person in charge of the staging point shall provide clean equipment and protective clothes which shall be kept exclusively for the use of any persons entering the staging point, and make available suitable equipment for cleansing and disinfecting the above items.3. Bedding material shall be removed when a consignment of animals is moved from an enclosure and, after the cleansing and disinfecting operations provided for in point 1 (c), shall be replaced by fresh bedding.4. Staging points shall be completely cleared of animals for a period of at least 24 hours after a maximum of 6 days' use and after cleansing and disinfecting operations have been carried out, and prior to the arrival of any new consignment.B. CONSTRUCTION AND FACILITIES 1. In addition to the provisions of Chapter 1.A (4) of the Annex to Directive 91/628/EEC applying to means of transport for loading and unloading animals, every staging point must have suitable equipment and facilities available for the purpose of loading and unloading animals from the means of transport. In particular, such equipment and facilities must have a non-slip floor covering and, if necessary, be provided with lateral protection. Bridges, ramps and gangways must be fitted with sides, railings or some other means of protection to prevent animals falling off them. Loading and unloading ramps should have the minimum possible incline. Passageways must have floor coverings which minimize the risk of slipping and be so constructed as to minimize the risk of injury to animals. Particular care must be taken to ensure that no appreciable gap or step is allowed between the vehicle floor and the ramp or the ramp and the floor of the unloading area requiring animals to jump or likely to cause them to slip or stumble.As from 1 July 1999, all staging points shall be permanently equipped with a sufficient number of permanent or movable ramps which shall be constructed and used in such a way that animals shall not be required to walk up or down an incline exceeding 20 ° during loading and unloading.2. All facilities used for accomodating animals at staging points shall:(a) have floor coverings which minimize the risk of slipping and do not cause injury to animals;(b) have roofs and adequate side protection to protect the animals from adverse weather conditions;(c) have suitable facilities for holding, inspecting, examining where necessary, feeding and watering the animals and storing feedingstuffs;(d) taking holding capacity into account, have adequate ventilation and drainage for the species of animal accommodated;(e) have natural or artificial lighting at a level sufficient to permit inspection of all animals at any time. If necessary, adequate backup lighting should be available;(f) have equipment for tethering animals which need to be tethered. Such tethering shall be carried out in a way which does not cause pain or suffering to the animals and permits them to feed, drink or lie down without difficulty;(g) have, in relation to the species concerned, sufficient space for the animals to lie down at the same time and make their way easily to their drinking and feeding points;(h) have adequate supplies of bedding material. Such material shall be placed in each enclosure according to the needs of each species or category of animal accommodated;(i) be constructed and maintained in such a way as to avoid the animals coming into contact with any sharp or dangerous object or damaged surface which could cause them injury.3. Staging points shall have suitable facilities for the separate accommodation of animals which are diseased, injured or in need of individual attention.4. Staging points shall have suitable facilities for all persons having business on and using the premises.5. Staging points shall have appropriate arrangements for the storage and disposal of waste material and for the storage of dead animals, pending their removal and destruction in accordance with Directive 90/667/EEC (1).C. OPERATIONS 1. Animals shall be unloaded without delay after arrival. If delay is unavoidable, however, taking account of weather conditions and waiting periods, the animals should be guaranteed the best possible welfare conditions.2. During loading and unloading, care must be taken not to frighten, excite or mistreat the animals, and to ensure that they are not knocked over. Animals must be neither lifted nor dragged by the head, horns, ears, feet, tail or fleece or handled in such a way as to cause them unnecessary pain or suffering. When necessary, they must be led individually.3. For the movement of animals throughout the facilities:(a) mobile passageways must be arranged so as to exploit the gregarious tendencies of animals;(b) instruments intended for guiding animals must be used solely for that purpose. Use of instruments which administer electric shocks should be avoided as far as possible and in any case may be used only for adult bovine animals and pigs which refuse to move, on condition that the shocks last no more than two seconds, are adequately spaced and that the animals have room ahead of them in which to move. Such shocks may be applied only to the muscles of the hindquarters;(c) animals must not be struck, nor shall pressure be applied to any particularly sensitive part of the body. In particular, animals' tails must not be crushed, twisted or broken and their eyes must not be grasped. Animals must not be punched or kicked;(d) persons handling animals at the staging point must not have possession of or use prods or other implements with pointed ends. Sticks or other implements intended for guiding animals may be used provided they can be applied to the body of an animal without causing it injury or unnecessary suffering.4. Animals which arrive after having been subjected to high temperatures in humid weather must be cooled by appropriate means as soon as possible.5. The feeding and watering of animals shall be carried out in such a way as to ensure that every animal accommodated at the staging point can have at least sufficient clean water and sufficient and appropriate feed to satisfy its bodily needs during its stay and for the expected duration of its journey to the next feeding point. Staging points may not receive animals with special feeding needs, such as young calves needing liquid feed, unless they are properly equipped and staffed to satisfy those needs.6. The condition and state of the animals shall be inspected by a staff member of the staging point on their arrival at the staging point and at least once every 12 hours during their stay at the staging point.7. The record referred to in Article 5 (h) of this Directive shall contain the following information:(a) date and time of completion of unloading and commencement of reloading of each consignment;(b) date and duration of the depopulation for health reasons provided for in point A (4) of this Annex;(c) animal health certificate number(s) relating to each consignment;(d) any necessary remarks concerning the health or welfare condition of the animals and especially:- the particulars and number of animals discovered dead at the point of unloading at the staging point or which die during their stay,- the particulars and number of animals which are discovered to be seriously injured at the point of unloading or during their stay, or are considered to be unfit for further travel;(e) the names and addresses of the transporter and drivers and the registration numbers of the vehicles.(1) OJ No L 363, 27. 12. 1990, p. 51. Directive as last amended by the 1994 Act of Accession.